Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-5, 9-10, 12 objected to because of the following informalities: 
In Claim 1, line 8, “the different locations” was probably meant to be: the different locations parking difficulties. The same objection is made for Claim 12.
In Claim 3, line 4, ȓl is not recited in the equation (should this be ȓi in the second term).
In Claim 4, line 2, “telemetry data” was probably meant to be: the telemetry data. The same objection is made for Claim 5, line 1.
In Claim 9, line 3, “”for” should probably be deleted.
In Claim 10, line 1, “difficulty” was probably meant to be: difficulties; in line 3, “than of” was probably meant to be: than that of; in line 4, “the one or more users” was probably meant to be: one or more users.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at similar independent Claims 1 and 12 we see limitations directed towards minimizing a prediction loss between model ranking data and ground truth data for a predictive parking difficulty model. These limitations under their broadest reasonable interpretation, are directed towards the “Mathematical Concepts” groupings of abstract ideas. That is a machine learning model, such as the predictive parking difficulty model, is derived based on mathematical relationships, equations and calculations, such as calculating and minimizing prediction loss of the model’s ground truth and predictive model data. Dependent Claims 2-10 are similarly directed towards the abstract idea and recites equations and mathematical calculations or determinations related to weighting of locations, calculation of prediction loss, converting telemetry data to ranked data, measuring distances, generating sorted list rankings, machine learning mapping, ranking and determining model rank score. Dependent Claim 11 is considered as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
This judicial exception is not integrated into a practical application. In particular, the claim(s) only recites one additional element of “circuitry” for performing the limitations of the claim(s). However, this element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arora, “Hard to Park? Estimating Parking Difficulty at Scale”, KDD ’19, August 4-8, 2019, Anchorage, AK, USA, in applicants’ IDS.

Regarding Claim 1, Arora teaches:
Method for training one or more model parameters of a predictive parking difficulty model for different locations based on collected telemetry data (sections 3-4: training a machine learning model with its associated parameters based on received data to predict parking difficulty at different parking locations. Examiner’s note: see also Zhu, US 2021/0133603 A1, for example, paragraphs 9, 30-32, that discusses training the model, that includes updating its parameters/weights, based on the received data for different parking locations), 
the method comprising obtaining a ground truth ranking related to subjective parking difficulties at the different locations, wherein obtaining the ground truth ranking comprises a pairwise comparison of parking difficulties between pairs of the different locations by one or more humans (subsection 4.3: obtaining ground truth subjective data from users on parking difficulty from the different locations and measuring/comparing how two, or a pair, of responses agree when they fall in a same spatiotemporal bucket, the buckets representing a ranking. Examiner’s note: see also Pathak, US 2020/0201915 A1, for example, paragraphs 27, 55-56, that discusses pairwise ground truth comparison and ranking); 
determining a prediction loss between a model ranking of the different locations obtained by the predictive parking difficulty model and the ground truth ranking (subsections 6.2-6.4: minimizing the loss function between the machine learning model and ground truth data); 
and adjusting the one or more model parameters to minimize the prediction loss between the model ranking and the ground truth ranking (subsections 6.2-6.4: training the machine learning model by minimizing the loss function between the machine learning model and ground truth data, this adapts/adjusts the parameters of the machine learning model. Examiner’s note: see also Benisch, US 2021/0191407 A1, for example paragraph 33, that teaches this well know idea of training/adapting the model based on its ground truth, and teaches during a training process, a number of weighting factors/parameters of a prediction model may be adjusted based on comparisons between the known behaviors of the ground truth and the predicted behaviors generated using current weighting factors of the prediction model).

Regarding Claim 2, Arora further teaches:
The method of claim 1, wherein determining the prediction loss comprises weighting locations with higher parking difficulty more than locations with lower parking difficulty (subsection 5.1.1: easier parking locations have a lower value than that of difficult parking locations).

Regarding Claim 4, Arora further teaches:
The method of claim 1, further comprising collecting, from a plurality of users, telemetry data for each of the different locations; and converting respective telemetry data for the different locations to a respective model rank indicating a respective location's parking difficulty (subsection 5.1: trajectory/telemetry data of users used to determine difficulty level/ranking of parking location).

Regarding Claim 5, Arora further teaches:
The method of claim 4, wherein collecting telemetry data for each of the different locations comprises measuring a user's walking distance from a parking location to a final destination (section 3, p. 2298; subsection 5.1.1: determining walking distance between the destination and the parking location. Examiner’s note: see also Zhu, US 2021/0133603 A1, for example, paragraph 9).

Regarding Claim 6, Arora further teaches:
The method of claim 4, wherein converting the telemetry data to the model rank for a respective location is based on the median, the mean, the variance of the telemetry data for the respective location across all users, and based on the one or more model parameters of the predictive parking difficulty model (section 1: wherein as discussed, aggregate statistics, that would include median, mean and variance measures of the different parking locations/environments, are used to determine parking difficulty and in training the machine learning model, that includes its inherent parameters, to predict the estimated parking difficulty of a location).

Regarding Claim 8, Arora further teaches:
The method of claim 1, further comprising generating a sorted list of model rankings and corresponding locations (Fig. 9; subsection 7.1: the machine learning model generation of parking difficulty rankings for the various locations on the map sorted from easy to medium to limited parking difficulty rankings).

Regarding Claim 9, Arora further teaches:
The method of claim 1, wherein the predictive parking difficulty model is implemented by a machine learning model mapping one or more features extracted from the collected telemetry data to the model ranking of the for different locations (sections 5-6: features extracted from the data for different locations and used in the machine learning model for predicting parking difficulty levels at various locations).

Regarding Claim 10, Arora further teaches:
The method of claim 1, wherein the pairwise comparison of parking difficulty comprises setting ground truth ranking ri, larger than ground truth ranking rj of any location pair i, j, if the subjective parking difficulty of location i is ranked higher than of location j by the one or more users and generating a sorted list of ground truth rankings and corresponding locations (Fig. 3 and subsection 4.3: determining ground truth rankings based on subjective data from users on parking difficulty from the different locations and measuring/comparing how two, or a pair, of responses agree when they fall in a same spatiotemporal bucket and using an interrater agreement to sort parking difficulty at the locations. Examiner’s note: see also Pathak, US 2020/0201915 A1, for example, paragraphs 27, 55-56, that discusses pairwise ground truth comparison and ranking where search result with the higher ground truth relevance score is assigned the higher relevance score by the model). 

Regarding Claim 11, Arora further teaches:
The method of claim 1, further comprising using the predictive parking difficulty model with the adjusted model parameters for predicting a parking difficulty at a potential target location (sections 1, 7: using the trained machine learning model, that would necessarily have all its parameters optimized/adjusted, for predicting a parking difficulty at different locations).

Claim 12 is similar to Claim 1 and is rejected under the same rationale as stated above for that claim.

The prior art does not appear to teach the equations of Claims 3 and 7, however, the Examiner reminds applicants’ of the duty to disclose all relevant prior art documents.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant prior art relating to this application where for example Benisch, US 2021/0191407 A1, teaches during a training process, a number of weighting factors of a prediction model may be adjusted based on comparisons between the known behaviors of the ground truth and the predicted behaviors generated using current weighting factors of the prediction model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127